Exhibit 10.9
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Restated Agreement”)
is entered into on October 14, 2008, by and between Arthur W. Zafiropoulo (the
“Executive”) and Ultratech, Inc., a Delaware corporation (the “Company”) and,
except as otherwise provided herein, shall become effective as of January 1,
2009.
W I T N E S S E T H:
     WHEREAS, the Executive is currently serving as the Company’s Chairman of
the Board, Chief Executive Officer and President;
     WHEREAS, the Executive is currently a party to an employment agreement with
the Company dated November 24, 2003 (the “Prior Agreement”); and
     WHEREAS, the Company and the Executive desire to amend and restate the
terms and conditions of the Prior Agreement in order to bring such agreement
into documentary compliance with the applicable requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
Treasury Regulations thereunder and continue Executive’s employment with the
Company upon the terms and conditions of this Restated Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the Company and the Executive agree as follows:

1.   Duties.   1.1   Retention and Board Membership. The Company does hereby
retain, engage and employ the Executive as its President and Chief Executive
Officer, reporting directly to the Board of Directors of the Company (the
“Board”), and the Executive does hereby accept and agree to such retention,
engagement and employment. The Executive shall serve the Company in such
positions and shall have the duties, responsibilities and authorities consistent
with such positions as well as any other reasonable duties determined by the
Board. As long as the Executive remains employed by the Company under this
Restated Agreement, the Company shall use its reasonable best efforts to see
that he is elected as a member of the Board and as Chairman of the Board. The
Executive shall serve as a member of the Board and as Chairman of the Board
without any compensation other than provided hereunder for his services as
President and Chief Executive Officer. Upon the Executive’s termination of
employment hereunder, he shall resign from the Board unless requested to
continue by a majority of the other members of the Board.   1.2   No Other
Employment. During the Executive’s employment by the Company, the Executive
shall devote substantially all of his business time, energy and skill to the
performance of his duties for the Company.

 



--------------------------------------------------------------------------------



 



1.3   No Breach of Contract.The Executive hereby represents to the Company that
the execution and delivery of this Restated Agreement by the Executive and the
performance by the Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment or
other agreement or policy to which the Executive is a party or otherwise bound.
The Company hereby represents to the Executive that it is authorized to enter
into this Restated Agreement and that the execution and delivery of this
Agreement to the Executive and the employment of the Executive hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any law,
agreement or policy by which it is bound.   2.   At-Will Employment.       The
Executive and the Company agree that Executive’s employment with the Company is,
and shall at all times during the Executive’s employment hereunder be, “at-will”
employment. The Company may terminate the Executive’s employment at any time for
any reason, with or without Cause, by providing thirty (30) days’ prior written
notice to the Executive. The Executive may terminate his employment with the
Company by providing thirty (30) days’ prior written notice to the Company.
Notwithstanding the foregoing, the Company may relieve the Executive of his
duties immediately upon, or at any time during the thirty (30)-day period
following, the delivery or receipt of the written termination notice provided by
the Company or the Executive hereunder. No provision of this Restated Agreement
shall be construed as conferring upon the Executive a right to continue as an
employee of the Company, and the “at-will” relationship between the Executive
and the Company may not be altered except as agreed by the Executive and the
Company in writing.   3.   Compensation.   3.1   Base Salary. The Executive’s
Base Salary for the 2008 fiscal year shall be at a rate of $550,000 per year,
paid in accordance with the Company’s regular payroll practices in effect from
time to time, but not less frequently than monthly. The Executive’s Base Salary
shall be reviewed annually and may be adjusted by the Board. As used in this
Restated Agreement, “Base Salary” shall mean the Executive’s annual rate of Base
Salary as adjusted from time to time.   3.2   Annual Bonus.

  3.2.1   While employed hereunder, the Executive shall be eligible for an
annual incentive bonus (“Annual Bonus”) of up to 90% of his Base Salary, based
upon the achievement of performance objectives established by the Compensation
Committee of the Board (the “Compensation Committee”) for an annual performance
period coterminous with the Company’s fiscal year.     3.2.2   At the time the
Compensation Committee establishes the Annual Bonus potential for the
performance period, the Compensation Committee may determine that up to 50% of
the Annual Bonus earned by the Executive for that performance period

2



--------------------------------------------------------------------------------



 



      shall be deferred and shall vest and be paid out in successive equal
annual installments upon the Executive’s completion of each year of continued
employment with the Company over a period of years (not to exceed three years)
measured from the last day of the performance period to which that Annual Bonus
relates (the “Deferral Period”). The deferred portion of each Annual Bonus shall
accrue interest at prime, as such rate is set forth in The Wall Street Journal
from time to time, during the Deferral Period, and the unpaid deferred portion
of each Annual Bonus, together with such accrued interest, shall immediately
vest in the event (i) the Executive terminates employment with Good Reason (as
defined in Section 7.2.1) or (ii) the Executive is terminated by the Company
other than for Cause (as defined in Section 6.1.1) or (iii) the Executive’s
employment terminates by reason of death or Disability (as defined in
Section 5.1) or (iv) the Executive’s employment terminates for any reason
following a Change in Control or Corporate Transaction. The deferred portion of
each Annual Bonus shall be forfeited to the extent the Executive’s employment
terminates for any other reason (or under any other circumstances) prior to
vesting in that portion. The deferred portion of each Annual Bonus which vests
on an accelerated basis shall be paid to the Executive following his Separation
from Service, in accordance with the payment provisions of this Restated
Agreement governing the particular circumstances under which Executive incurs
such Separation from Service; provided, however, that any such accelerated
vesting and payment of the deferred portion of each Annual Bonus shall be
subject to the Executive’s execution and delivery of an effective release and
non-disparagement agreement as required under the terms of this Restated
Agreement.     3.2.3   The Compensation Committee may establish different
performance objectives or different target levels for each Annual Bonus
opportunity provided the Executive hereunder. In addition, the maximum level of
such Annual Bonus as a percentage of Base Salary shall be reviewed annually by
the Compensation Committee and may be adjusted by the Compensation Committee,
including (without limitation) an adjustment to increase the maximum level of
Annual Bonus as a percentage of Base Salary.     3.2.4   The portion of any
bonus earned by the Executive for a particular fiscal year performance period
and not deferred pursuant to Section 3.2.2 shall be paid by the 15th day of the
third calendar month following the close of that fiscal year or as soon
thereafter as administratively practicable, but in no event shall such payment
be made prior to the first day of the fiscal year next succeeding the fiscal
year for which that bonus is earned or later than the last day of that
succeeding fiscal year.

3.3   Equity Compensation.

  3.3.1   Future Grants. In addition to the stock options previously granted to
the Executive, the Executive shall be eligible for periodic grants of stock
options or other equity awards under the Company’s equity award program, subject
to the Executive’s continued employment hereunder. The term, exercise price (if

3



--------------------------------------------------------------------------------



 



      applicable), vesting period, any post-employment provisions (including
post-employment exercise periods) and the remaining provisions of each stock
option or other equity award granted pursuant to this Section 3.3 shall, subject
to the express provisions of this Restated Agreement, be determined by the
Compensation Committee at the time of grant.     3.3.2   Acceleration and
Extension. Notwithstanding Section 3.3.1, if the Executive’s employment is
terminated (i) by the Company for any reason other than for Cause (as defined in
Section 6.1.1) or (ii) by the Executive with Good Reason (as defined in
Section 7.2.1) or (iii) on account of death or Disability, then each stock
option and other equity award granted on or after July 21, 2003 shall thereupon
vest as to an additional 25% of the shares of stock subject thereto (or such
lesser percentage as to make the award 100% vested). Further, in the event of a
Change of Control (as defined in Section 8.1.1) or a Corporate Transaction (as
defined in Section 8.1.2), all of the options or other equity awards described
in the preceding sentence shall immediately vest in full. To the extent that the
equity awards described in this Section 3.3.2 are stock options that have vested
in accordance with their normal vesting terms or that otherwise vest on an
accelerated basis in accordance with this Section 3.3.2, the period for which
such stock options shall remain exercisable for the vested option shares shall
be extended until a date at least one year and ninety (90) days after the
termination of the Executive’s employment under the circumstance described in
clauses (i), (ii) or (iii) of this Section 3.3.2 or the termination of the
Executive’s employment under any circumstances following a Change of Control or
a Corporate Transaction (or until such later date as may be specified in the
award agreement), but in no event will such options be exercisable after the
expiration of their original ten-year (or shorter) maximum terms. Each of the
Executive’s stock options granted prior to July 21, 2003 shall be amended to add
the foregoing extended exercise provisions at such time, if any, that the
Compensation Committee determines, in its sole discretion, that such amendment
and the related accounting charges would not in any way adversely affect, when
relevant, the Company’s condition (financial or otherwise), financial
statements, earnings, earnings per share or other relevant Company information.

4.   Benefits.   4.1   Pension and Welfare Plans. While the Executive is
employed hereunder, he shall be entitled to participate in all employee pension
and welfare benefit plans and programs made available to the Company’s senior
level executives or to its employees generally, as such plans or programs may be
in effect from time to time.   4.2   Reimbursement of Business and Other
Expenses; Perquisites.

  4.2.1   Expense Reimbursement. The Executive is authorized to incur reasonable
expenses in carrying out his duties and responsibilities under this Restated
Agreement, and the Company shall reimburse him for all business expenses
incurred in connection with carrying out the business of the Company. Such

4



--------------------------------------------------------------------------------



 



      reimbursements shall be subject to the Company’s then-existing policies
and procedures for reimbursement of business expenses, including submission of
written requests for reimbursement, accompanied by supporting documentation and
receipts. The Executive must submit proper documentation for each such expense
within sixty (60) days after the later of (i) the Executive’s incurrence of such
expense or (ii) the Executive’s receipt of the invoice for such expense. If such
expense qualifies hereunder for reimbursement, then the Company will reimburse
the Executive for that expense within fifteen (15) business days thereafter.    
4.2.2   Perquisites. During the Executive’s employment hereunder, the Executive
shall be entitled to participate in any of the Company’s executive fringe
benefit arrangements provided to its senior level executives generally. In
addition, the Executive shall be entitled to the use of a Company car, which
shall be a Mercedes Benz SL600 or equivalent and which shall be replaced with a
new Mercedes Benz SL600 or equivalent no less frequently than once every three
years.     4.2.3   Legal Expenses. The Company shall promptly reimburse the
Executive for his legal expenses, up to a maximum of $3,000, incurred in
obtaining advice with respect to the changes effected by this Restated
Agreement. Executive must submit proper documentation for such legal expenses
within sixty (60) days after the Executive’s receipt of the invoice for such
expenses, and the Company will reimburse the Executive for those expenses within
fifteen (15) business days thereafter.     4.2.4   Conditions to Reimbursement.
The following conditions shall be applicable to each expense reimbursable
pursuant to the provisions of this Restated Agreement: (i) no such expense shall
be reimbursed later than the close of the calendar year following the calendar
year in which that expense is incurred, (ii) the amounts eligible for
reimbursement in any one calendar year shall not affect the amounts reimbursable
in any other calendar year and (iii) the right to such reimbursement may not be
liquidated or exchanged for any other benefit.

4.3   Vacation. During the Executive’s employment hereunder, the Executive shall
be entitled to vacation in accordance with the Company’s vacation policy for its
executive officers.   4.4   Retiree Health Coverage.

  4.4.1   Notwithstanding anything contained herein to the contrary, the
Executive and his spouse on the date of his termination of employment (his
“Spouse”) shall each be entitled to the retiree health care coverage described
herein for the remainder of his or her life following the termination of the
Executive’s employment for any reason. The retiree health care coverage to be
provided by the Company to the Executive and his Spouse until they become
entitled to Medicare coverage shall be comparable to the health care coverage
provided by the Company to the

5



--------------------------------------------------------------------------------



 



      Executive and his Spouse immediately prior to the termination of the
Executive’s employment. Once the Executive or his Spouse becomes covered by
Medicare, the Company shall provide retiree health care coverage that, together
with such Medicare coverage, is comparable to the coverage that the Company
provided to him or her immediately prior to the Executive’s termination of
employment.     4.4.2   The Executive and his Spouse shall, following his
termination of employment with the Company, elect to continue health care
coverage in accordance with the provisions of Section 4980B of the Code and
Section 10116.5 of the California Insurance Code (“COBRA”). For the period of
such COBRA coverage, the retiree health care coverage for the Executive and his
Spouse shall be provided under the Company’s group health plan. Following the
expiration of the applicable period of COBRA coverage, such retiree health care
coverage shall continue to be provided under one or more of the Company’s group
health care plans; provided, however, that to the extent such group health care
coverage is not available, the retiree health coverage for the Executive and his
Spouse shall be provided through health insurance policy or policies acquired by
the Executive and/or his Spouse that provides the required level of health care
coverage hereunder, until each of them attains age sixty-five (65) and
thereafter through insurance policy or policies providing Medicare supplemental
coverage. The Company shall reimburse the Executive for the cost of such retiree
health care coverage for the Executive and his Spouse during each applicable
period of coverage hereunder as follows:

     (i) For each period the Executive and/or his Spouse are provided
post-retirement health care coverage under the Company’s group health care plan,
the Company shall reimburse the Executive for the monthly cost he incurs to
obtain such continued coverage for himself and his Spouse (the “Coverage
Costs”). In order to obtain reimbursement for his Coverage Costs, the Executive
must submit appropriate evidence to the Company of each periodic payment within
sixty (60) days after the payment date, and the Company shall within thirty
(30) days after such submission reimburse the Executive for that payment.
     (ii) To the extent such post retirement health care coverage is provided
through health insurance policies acquired by the Executive and/or his Spouse,
the Company shall reimburse the Executive and/or his Spouse for each premium
paid by them for such coverage. The applicable insurance premiums shall be paid
by the Executive and/or the Spouse on or before each due date, and supporting
documentation evidencing such payment shall be provided to the Company within
sixty (60) days following such payment. The Company shall reimburse the
Executive and/or his Spouse for each such insurance premium payment within
thirty (30) business days following receipt of the supporting documentation for
such payment.



6



--------------------------------------------------------------------------------



 



  4.4.3   During the period such health care coverage remains in effect
hereunder, the following provisions shall govern the arrangement: (a) the amount
of health care Coverage Costs and premium payments eligible for reimbursement in
any one calendar year of such coverage shall not affect the amount of Coverage
Costs and premium payments eligible for reimbursement in any other calendar year
for which health care coverage is to be provided hereunder (ii) no health care
Coverage Costs or premium payments shall be reimbursed after the close of the
calendar year following the calendar year in which those Coverage Costs or
premium payments were incurred; and (iii) the right to reimbursement of such
continued health care Coverage Costs and premium payments cannot be liquidated
or exchanged for any other benefit.     4.4.4   If, for any reason, the retiree
health coverage provided to the Executive or his Spouse for any taxable year
shall constitute taxable income to the Executive and/or his Spouse, the Company
shall report the reimbursed Coverage Costs or premium payments as taxable W-2
wages and collect the applicable withholding taxes. However, the Company shall
also pay to the Executive and/or his Spouse an amount (a “Gross-Up Amount”) that
is, after payment of all applicable taxes on the Gross-Up Amount, equal to the
tax liability attributable to such retiree health coverage. Any such tax gross
up payment shall be calculated within fifteen (15) business days following the
close of the taxable year to which it relates. Subject to the holdback
provisions of Section 10.1, the tax gross up payment so calculated shall be made
to or on behalf of the Executive within thirty (30) days following the
completion of such calculation or (if later) at the time the income taxes to
which the tax gross up payment relates are remitted to the appropriate tax
authorities. In no event shall any such tax gross up payment be made later than
the end of the calendar year immediately following the calendar year in which
the related taxes are remitted to the appropriate tax authorities or such other
specified time or schedule that may be required under Section 409A of the Code.

5.   Death or Disability.   5.1   Definition of Disabled and Disability. For
purposes of this Restated Agreement, the terms “Disabled” and “Disability” shall
mean the Executive’s inability, because of physical or mental illness or injury,
to perform his customary duties pursuant to this Restated Agreement, with or
without reasonable accommodation, and the continuation of such disabled
condition for a period of one hundred eighty (180) continuous days as determined
by an approved medical doctor. For purposes hereof, an approved medical doctor
shall mean a doctor selected by the Company and the Executive. If the Company
and the Executive cannot agree on a medical doctor, each shall select a medical
doctor, and the two doctors shall select a third who shall be the approved
medical doctor for this purpose.   5.2   Termination Due to Death or Disability.
If the Executive dies or becomes Disabled while employed hereunder and prior to
a Change of Control (as defined in Section 8.1.1) or a Corporate Transaction (as
defined in Section 8.1.2), this Restated Agreement and the

7



--------------------------------------------------------------------------------



 



    Executive’s employment shall automatically cease and terminate as of the
date of the Executive’s death or the date of Disability (which date shall be
determined in accordance with Section 5.1 and referred to as the “Disability
Date”), as the case may be. In the event of the termination of the Executive’s
employment due to his death or Disability, the Executive (or, in the event of
his death, his estate) shall be entitled to receive:

  (i)   a lump sum cash payment, payable on the Disability Date or within ten
(10) business days after the date of the Executive’s death, equal to the sum of
(A) any currently earned but unpaid Base Salary as of the date of death or the
Disability Date, (B) any accrued but unpaid vacation pay and (C) any
unreimbursed business expenses due under Section 4.2.1 of this Restated
Agreement;     (ii)   a lump sum payment, to be made within ten (10) business
days after the date of the Executive’s Separation from Service due to his death
or Disability, equal to the deferred portion of any Annual Bonuses for fiscal
years completed prior to the date of the Executive’s death or the Disability
Date which vest on an accelerated basis (in accordance with Section 3.2.2) by
reason of his death or Disability;     (iii)   a series of twelve
(12) successive monthly payments, each equal to one-twelfth (1/12th) of the
Executive’s annual Base Salary in effect immediately prior to his death or
Disability Date, with the first such payment to be made on the first day of the
month immediately following the month in which the Executive’s Separation from
Service occurs as a result of the Executive’s death or Disability;     (iv)  
accelerated vesting of a portion of the Executive’s stock options and other
equity awards, and extension of time to exercise each vested stock option, to
the extent provided in Section 3.3.2;     (v)   any vested and accrued employee
benefits described in Section 4.1 that are by their terms payable to the
Executive or his estate on or after his termination of employment, with each
such benefit to be paid in accordance with the applicable terms in effect for
such payment at the time of the Executive’s death or Disability;     (vi)   the
retiree health coverage described in Section 4.4; and     (vii)   in the case of
Disability, continued use of a Company car as provided in Section 4.2.2 for a
period of twelve (12) months following the date of the Executive’s Separation
from Service due to Disability.

     Any other vested compensation deferred on behalf of the Executive at the
time of his death or Disability under any deferred compensation plan shall be
paid at the time or times specified for payment pursuant to the provisions of
such plan.
     Any pro-rated Annual Bonus to which the Executive may, in accordance with
the provisions governing that Annual Bonus, become entitled for the fiscal year
performance period in which his death or Disability Date occurs shall be paid to
the Executive by the fifteenth (15th)

8



--------------------------------------------------------------------------------



 



day of the third calendar month following the close of that fiscal year or as
soon thereafter as administratively practicable, but in no event shall such
payment be made prior to the first day of the fiscal year next succeeding the
fiscal year for which that bonus is earned or later than the last day of that
succeeding fiscal year.

6.   Termination by the Company.   6.1   Termination For Cause.

  6.1.1   Definition of Termination with Cause. A termination of the Executive’s
employment by the Company for cause (“Cause”) shall mean the termination of the
Executive’s employment by the Board for any of the reasons listed below, except
that in the case of the reasons set forth in (i) and (vi) below, only after
written notice by the Board stating the reason for the proposed termination for
Cause and the Executive’s failure to cure the stated reason within ninety
(90) days after receipt of such notice:

  (i)   the Executive’s repeated failure to perform any essential duty of his
position other than due to Disability or such illness or injury as described in
and determined under Section 5.1 that would result in Disability if it continued
for the period of time prescribed in Section 5.1;     (ii)   the Executive’s
commitment of an act that constitutes gross misconduct and is injurious to the
Company, any subsidiary of the Company or any successor to the Company;    
(iii)   the Executive’s conviction of or pleading guilty or nolo contendere to
any felony involving theft, embezzlement, dishonesty or moral turpitude;    
(iv)   the Executive’s commission of an act of fraud against, or the
misappropriation of property belonging to, the Company, any subsidiary of the
Company or any successor to the Company;     (v)   the Executive’s commitment of
an act of dishonesty in connection with his responsibilities as an employee that
is intended to result in his personal enrichment or the personal enrichment of
his family or others; or     (vi)   the Executive’s material breach of this
Restated Agreement or other agreement between the Executive and the Company or
any subsidiary of the Company or successor to the Company.

  6.1.2   Entitlements Upon a Termination for Cause. If the Executive’s
employment is terminated for Cause, the termination shall be effective on the
date the Company gives the Executive written notice of termination, except that
in the case of a termination for a reason stated in Section 6.1.1 (i) or
Section 6.1.1(vi), the termination shall be effective on the last day of the
ninety (90)-day cure period

9



--------------------------------------------------------------------------------



 



      should Executive fail to cure the stated reason within such cure period.
In the event of the termination of the Executive’s employment hereunder due to a
termination by the Company for Cause prior to a Change of Control (as defined in
Section 8.1.1) or a Corporate Transaction (as defined in Section 8.1.2), then
the Executive shall be entitled to receive:

  (i)   a lump sum cash payment, payable on the date of such termination, equal
to the sum of (A) any currently earned but unpaid Base Salary as of the date of
such termination of employment, (B) any accrued but unpaid vacation pay and
(C) any unreimbursed business expenses due under Section 4.2.1 of this Restated
Agreement;     (ii)   any vested and accrued employee benefits described in
Section 4.1 that are by their terms payable to the Executive on or after his
termination of employment, with each such benefit to be paid in accordance with
the applicable terms in effect for such payment at the time of the Executive’s
termination; and     (iii)   the retiree health coverage described in
Section 4.4.

     Any other vested compensation deferred on behalf of the Executive at the
time of his termination by the Company for Cause under any deferred compensation
plan shall be paid at the time or times specified for payment pursuant to the
provisions of such plan.

6.2   Termination Without Cause.

  6.2.1   Basic Benefits. If the Executive’s employment is terminated by the
Company without Cause, the termination shall be effective on the thirtieth
(30th) day following written notice of such termination to the Executive. In the
event of such termination without Cause prior to a Change of Control (as defined
in Section 8.1.1) or a Corporate Transaction (as defined in Section 8.1.2),
Executive shall be entitled to receive:

(i) a lump sum cash payment, payable on the date of such termination of
employment, equal to the sum of (A) any currently earned but unpaid Base Salary
as of the date of such termination of employment, (B) any accrued but unpaid
vacation pay and (C) any unreimbursed business expenses due under Section 4.2.1
of this Restated Agreement;
(ii) any vested and accrued employee benefits described in Section 4.1 that are
by their terms payable to the Executive on or after such termination of
employment, with each such benefit to be paid in accordance with the applicable
terms governing such payment at the time of such termination; and
(iii) the retiree health coverage described in Section 4.4.



10



--------------------------------------------------------------------------------



 



  6.2.2   Additional Benefits. In addition to the benefits to which the
Executive may be entitled pursuant to Section 6..2.1, the Executive shall,
subject to (A) his execution of a release and non-disparagement agreement in a
form acceptable to the Company (the “Release”) within twenty-one (21) days (or
within forty-five (45) days if such longer period is required under applicable
law) following such termination of employment, (B) the Release becoming
effective in accordance with applicable law following the expiration of any
applicable revocation period and (C) his continued compliance with the
non-competition covenants set forth in Section 11, be entitled to receive the
following benefits:

(i) a lump sum, payable on the third business day, within the sixty (60)-day
period measured from the date of the Executive’s Separation from Service due to
such termination of employment by the Company without Cause, following the date
on which the Release first becomes effective following the expiration of any
applicable revocation period, equal to the deferred portion of any Annual
Bonuses for fiscal years completed prior to the date of such termination of
employment which vest on an accelerated basis (in accordance with Section 3.2.2)
by reason of such termination of employment; provided, however, that such
payment shall in no event be made later than the last day of such sixty (60)-day
period on which the Release is so effective, unless a further deferral is
required pursuant to Section 10 of this Agreement;
(ii) a series of twelve (12) successive monthly payments, each in an amount
equal to one-twelfth (1/12th) of the Executive’s annual Base Salary in effect
immediately prior to such termination of employment, with the first such monthly
payment to be made on the third business day, within the sixty (60)-day period
measured from the date of Executive’s Separation from Service due to such
termination, following the date on which the requisite Release first becomes
effective following the expiration of any applicable revocation period;
provided, however, that the first such payment shall in no event be made later
than the last day of such sixty (60)-day period on which the Release is so
effective, unless a further deferral is required pursuant to Section 10 of this
Agreement;
(iii) accelerated vesting of a portion of the Executive’s stock options and
other equity awards, and extension of time to exercise each vested stock option,
to the extent provided in Section 3.3.2; and
(iv) continued use of a Company car as provided in Section 4.2.2 for a period of
twelve (12) months following the date of the Executive’s Separation from Service
due to such termination of employment.

  6.2.3   Deferred and Vested Benefits. Any other vested compensation deferred
on behalf of the Executive at the time of his termination by the Company without
Cause under any deferred compensation plan shall be paid at the time or times
specified for payment pursuant to the provisions of such plan, subject to any
required deferral pursuant to Section 10. Any pro-rated Annual Bonus to which
the Executive may, in accordance with the provisions governing that Annual

11



--------------------------------------------------------------------------------



 



      Bonus, become entitled for the fiscal year performance period in which his
termination by the Company without Cause occurs shall be paid to the Executive
by the fifteenth (15th) day of the third calendar month following the close of
that fiscal year or as soon thereafter as administratively practicable, but in
no event shall such payment be made prior to the first day of the fiscal year
next succeeding the fiscal year for which that bonus is earned or later than the
last day of that succeeding fiscal year.

7.   Termination by the Executive.   7.1   Termination Without Good Reason. If
the Executive voluntarily terminates his employment with the Company without
Good Reason, the termination shall be effective at the end of the thirty
(30)-day notice period. Upon such termination of employment without Good Reason
prior to a Change of Control (as defined in Section 8.1.1) or a Corporate
Transaction (as defined in Section 8.1.2), the Executive shall have the same
entitlements as provided in Section 6.1.2 in the case of a termination by the
Company for Cause.   7.2   Termination With Good Reason.

  7.2.1   Definition of Good Reason. For purposes of this Restated Agreement,
“Good Reason” shall mean the occurrence of any of the following events without
the Executive’s written consent:

  (i)   a reduction in the level of the Executive’s Base Salary, other than a
reduction that is part of a program to reduce expenses applicable to all of the
Company’s officers;     (ii)   a material breach by the Company or any
subsidiary of the Company or successor to the Company of the terms of this
Restated Agreement or any other material agreement between the Executive and the
Company or any subsidiary of the Company or successor to the Company;     (iii)
  any material reduction in the nature or scope of the Executive’s duties,
title, function, authority, responsibilities or reporting (including, for
example, the Executive directly reporting to anyone other than the Company’s or
its successor entity’s Board of Directors or, in the event of a Change of
Control (as defined in Section 8.1.1) or a Corporate Transaction (as defined in
Section 8.1.2), the Executive not being offered a position as the highest
executive officer of the successor entity); or     (iv)   a material relocation
of Executive’s principal office, with a relocation that is more than sixty
(60) miles from the location of his principal office on January 1, 2009 to be
deemed material for such purpose;

12



--------------------------------------------------------------------------------



 



      provided, however, that none of the events specified above shall
constitute Good Reason unless the Executive shall have notified the Company in
writing describing the events which constitute Good Reason within thirty
(30) days following the occurrence of such event and the Company shall have
failed to cure such event within thirty (30) days after the Company’s receipt of
such written notice.     7.2.2   Entitlements Upon a Termination with Good
Reason. If the Executive terminates his employment, as a result of the event
identified in his Section 7.2.1 notice as grounds for a Good Reason termination,
within thirty (30) days following the Company’s failure to cure that event prior
within the applicable cure period, then such termination shall constitute a
termination for Good Reason. Upon such termination of employment for Good Reason
prior to a Change of Control (as defined in Section 8.1) or a Corporate
Transaction (as defined in Section 8.1.2), the Executive’s entitlement to
termination payments and severance benefits shall be governed by the same
provisions set forth in Section 6.2 for a termination by the Company without
Cause, including the necessity of an effective Release and continued compliance
with the non-competition covenants set forth in Section 11 as express conditions
for the additional severance benefits specified in Section 6.2.2.

8.   Change of Control Provisions.   8.1   Definitions.

  8.1.1   Definition of Change of Control. For purposes of this Restated
Agreement, “Change of Control” shall mean either of the following events:

  (i)   any person or related group of persons (other than the Company or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders; or    
(ii)   there is a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members cease, by reason of one or more proxy contests for the election of Board
members to be comprised of individuals who either (A) have been Board members
continuously since the beginning of such period or (B) have been elected or
nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time such election or nomination was approved by the Board.

13



--------------------------------------------------------------------------------



 



  8.1.2   Definition of Corporate Transaction. For purposes of this Restated
Agreement, “Corporate Transaction” shall mean any of the following
stockholder-approved transactions to which the Company is a party:

  (i)   a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated,     (ii)   the sale, transfer or
other disposition of all or substantially all of the assets of the Company in
complete liquidation or dissolution of the Company, or     (iii)   any reverse
merger in which the Company is the surviving entity but in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities are transferred to person or persons
different from the persons holding those securities immediately prior to such
merger.

8.2   Effect of Change of Control or Corporate Transaction. In the event of a
Change of Control or a Corporate Transaction, the Executive’s stock options and
other equity awards shall automatically vest in full, and the time to exercise
his vested stock options shall be extended, to the extent provided in
Section 3.3.2. Upon the Executive’s termination of employment for any reason
following a Change of Control or Corporate Transaction, Executive shall be
entitled to receive:

  (i)   a lump sum cash payment, payable on the date of such termination of
employment, equal to the sum of (A) any currently earned but unpaid Base Salary
as of the date of such termination of employment, (B) any accrued but unpaid
vacation pay and (C) any unreimbursed business expenses due under Section 4.2.1
of this Restated Agreement;     (ii)   any vested and accrued employee benefits
described in Section 4.1 that are by their terms payable to the Executive on or
after such termination of employment, with each such benefit to be paid in
accordance with the applicable terms governing such payment at the time of such
termination; and     (iii)   the retiree health coverage described in
Section 4.4.

    In addition, subject to (A) the Executive’s execution of the requisite
Release within twenty-one (21) days (or within forty-five (45) days if such
longer period is required under applicable law) following such termination of
employment, (B) the Release becoming effective in accordance with applicable law
following the expiration of any applicable revocation period and (C) his
continued compliance with the non-competition covenants set forth in Section 11,
the Executive shall also be entitled to receive:

  (iv)   a lump sum, payable on the third business day, within the sixty
(60)-day period measured from the date of the Executive’s Separation from
Service due to such termination of employment, following the date on which the
Release first becomes effective following the expiration of any applicable
revocation period,

14



--------------------------------------------------------------------------------



 



      equal to the deferred portion of any Annual Bonuses for fiscal years
completed prior to the date of such termination of employment which vest on an
accelerated basis (in accordance with Section 3.2.2) by reason of such
termination of employment; provided, however, that such payment shall in no
event be made later than the last day of such sixty (60)-day period on which the
Release is so effective, unless a further deferral is required pursuant to
Section 10 of this Agreement;     (v)   a series of twenty-four (24) successive
monthly payments, each in an amount equal to one-twelfth (1/12th) of the
Executive’s annual Base Salary in effect immediately prior to such termination
of employment or (if greater) his rate of Base Salary in effect immediately
prior to the Change of Control or Corporate Transaction,, with the first such
monthly payment to be made on the third business day, within the sixty (60)-day
period measured from the date of Executive’s Separation from Service due to such
termination, following the date on which the requisite Release first becomes
effective following the expiration of any applicable revocation period;
provided, however, that the first such payment shall in no event be made later
than the last day of such sixty (60)-day period on which the Release is so
effective, unless a further deferral is required pursuant to Section 10 of this
Agreement; and     (vi)   continued use of a Company car as provided in
Section 4.2.2 for a period of twenty-four (24) months following the date of the
Executive’s Separation from Service.

          Any other vested compensation deferred on behalf of the Executive at
the time of his termination by the Company without Cause under any deferred
compensation plan shall be paid at the time or times specified for payment
pursuant to the provisions of such plan, subject to any required deferral
pursuant to Section 10.
          Any pro-rated Annual Bonus to which the Executive may, in accordance
with the provisions governing that Annual Bonus, become entitled for the fiscal
year performance period in which his employment terminates following the Change
in Control or Corporate Transaction shall be paid to the Executive by the
fifteenth (15th) day of the third calendar month following the close of that
fiscal year or as soon thereafter as administratively practicable, but in no
event shall such payment be made prior to the first day of the fiscal year next
succeeding the fiscal year for which that bonus is earned or later than the last
day of that succeeding fiscal year.

8.3   Section 280G Provisions.

  8.3.1   Notwithstanding anything contained in this Restated Agreement to the
contrary, to the extent that any payment or distribution of any type made to or
for the benefit of the Executive by the Company (or any subsidiary or affiliate
of the Company or any successor to the Company), whether paid or payable or
distributed or distributable pursuant to the terms of this Restated Agreement or
otherwise (including, without limitation, any accelerated vesting of stock
options, restricted stock or restricted stock units granted pursuant to this
Restated

15



--------------------------------------------------------------------------------



 



      Agreement or otherwise) (collectively, the “Total Payments”) is or will be
subject to the excise tax (“Excise Tax”) imposed under Section 4999 of the Code
(or any successor to such Section), the Company shall pay to the Executive an
additional amount (a “Gross-Up Payment”) which is, after the imposition of all
income, employment, excise and other taxes, penalties and interest thereon,
equal to the sum of (i) the Excise Tax on such Total Payments plus (ii) any
penalty and interest assessments associated with such Excise Tax. The
determination of whether any portion of the Total Payments is subject to an
Excise Tax and, if so, the amount of any Gross-Up Payment pursuant to this
Section 8.3 shall be made by an independent registered public accounting firm
(the “Auditor”) jointly selected by the Executive and the Company, and the fees
of such Auditor shall be paid by the Company. If the Executive and the Company
cannot agree on the firm to serve as the Auditor, then they shall each select
one registered public accounting firm, and those two firms shall jointly select
the registered public accounting firm to serve as the Auditor. Unless the
Executive agrees otherwise in writing, the Auditor shall be a nationally
recognized United States registered public accounting firm that has not during
the two years preceding the date of its selection, acted in any way on behalf of
the Company.     8.3.2   For any parachute payments occurring at the time of the
Change in Control or Corporate Transaction, the relevant calculations shall be
completed within ten (10) business days after the effective date of such Change
in Control or Corporate Transaction, and for any parachute payments attributable
to the Executive’s Separation from Service, the calculations shall be completed
within ten (10) business days after the effective date of such Separation from
Service. Such calculations shall be conclusive and binding on all interested
persons. The additional payment resulting from such calculations shall be made
to the Executive within ten (10) business days following the completion of such
calculations or (if later) at the time the related Excise Tax is remitted to the
appropriate tax authorities.     8.3.3   In the event that the Executive’s
actual Excise Tax liability is determined by a Final Determination to be greater
than the Excise Tax liability taken into account for purposes of calculating the
Gross-Up Payment initially made to the Executive pursuant to the preceding
provisions of this Section 8.3, then within thirty (30) days following that
Final Determination, the Executive shall notify the Company of such
determination, and a new Excise Tax calculation based on that Final
Determination shall be made by the Auditor within thirty (30) days thereafter.
The Company shall pay the Executive the supplemental Gross-Up Payment resulting
from the Final Determination within ten (10) business days following the
completion of the applicable calculations or (if later) at the time the excess
taxes attributable to the Final Determination are remitted to the appropriate
tax authorities. In the event that the Executive’s actual Excise Tax liability
is determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of any Gross-Up Payment made to him pursuant to
the preceding provisions of this Section 8.3, then the Executive shall refund to
the Company, within ten (10) business days following receipt, any federal or
state tax

16



--------------------------------------------------------------------------------



 



      refund attributable to the Excise Tax overpayment. For purposes of this
Section 8.3.3, a “Final Determination” means an audit adjustment by the Internal
Revenue Service that is either (i) agreed to by both the Executive and the
Company (with such agreement by the Company to be not unreasonably withheld) or
(ii) sustained by a court of competent jurisdiction in a decision with which the
Executive and the Company concur or with respect to which the period within
which an appeal may be filed has lapsed without a notice of appeal being filed.
    8.3.4   Notwithstanding anything to the contrary in the foregoing provisions
of this Section 8.3, any Gross-Up Payment to be made hereunder (whether as the
initial or supplemental payment) shall be subject to the hold-back provisions of
Section 10 of this Restated Agreement, to the extent those payments relate to
any amounts and benefits provided hereunder that constitute parachute payments
attributable to the Executive’s Separation from Service. In addition, no such
Gross-Up Payment shall be made later than the end of the calendar year that
follows the calendar year in which the related taxes are remitted to the
appropriate tax authorities.

9.   Separation from Service.

     For purposes of this Restated Agreement, “Separation from Service” shall
mean the Executive’s cessation of Employee status and shall be deemed to occur
at such time as the level of the bona fide services the Executive is to perform
in Employee status (or as a consultant or other independent contractor)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services the Executive rendered in Employee status during
the immediately preceding thirty-six (36) months. Any such determination as to
Separation from Service, however, shall be made in accordance with the
applicable standards of the Treasury Regulations issued under Code Section 409A.
For purposes of determining whether the Executive has incurred a Separation from
Service, the Executive will be deemed to continue in “Employee” status for so
long as he remains in the employ of one or more members of the Employer Group,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance. “Employer Group” means
the Company and any other corporation or business controlled by, controlling or
under common control with, the Company as determined in accordance with Sections
414(b) and (c) of the Code and the Treasury Regulations thereunder, except that
in applying Sections 1563(a)(l), (2) and (3) for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections, and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations. In addition to
the foregoing, a Separation from Service will not be deemed to have occurred
while the Executive is on a sick leave or other bona fide leave of absence if
the period of such leave does not exceed six (6) months or any longer period for
which the Executive is provided with a right to reemployment with the
Corporation by either statute or contract; provided,

17



--------------------------------------------------------------------------------



 



however, that in the event of a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
that causes the Executive to be unable to perform his duties as an Employee, no
Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and the
Executive is not provided with a right to reemployment by either statute or
contract, then the Executive will be deemed to have Separated from Service on
the first day immediately following the expiration of the applicable six
(6)-month or twenty-nine (29)-month period.

10.   Delayed Commencement Date for Payments and Benefits.   10.1  
Notwithstanding any provision to the contrary in this Restated Agreement (other
than Section 10.2 below), no payments, benefits or reimbursements to which the
Executive becomes entitled under Sections 4.4.2, 4.4.4, 5.2, 6.1.2, 6.2, 7.1,
7.2.2, 8.2 or 8.3 of this Restated Agreement in connection with his Separation
from Service (other than the reimbursement of health care coverage costs and
premiums payments during the applicable period of COBRA coverage) shall be made
or paid to the Executive prior to the earlier of (i) the first business day of
the seventh month following the date of the Executive’s Separation from Service
with the Company or (ii) the date of the Executive’s death (the “Hold-Back
Period”), if the Executive is deemed at the time of such Separation from Service
a “specified employee” within the meaning of that term under Section 409A of the
Code and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all payments and reimbursements deferred
pursuant to this Section 10.1 shall be paid in a lump sum to the Executive, and
any remaining payments and reimbursements due under this Restated Agreement
shall be paid in accordance with the normal payment dates specified for them
herein.   10.2   The six month holdback set forth in Section 10.1 above shall
not be applicable to the Executive’s continued use of a Company car under
Sections 5.2, 6.2, 7.2.2 or 8.2 during the Hold-Back Period, to the extent that
the aggregate monthly rental value of such vehicle during that period does not
exceed the dollar limit in effect under Section 402(g)(l)(B) of the Code for the
year in which the Executive’s Separation from Service occurs. To the extent that
the aggregate monthly rental value of such vehicle exceeds that limit during the
Hold-Back Period, the Executive shall pay to the Company, on or before the first
day of each month during the Hold-Back Period, a dollar amount equal to the
amount by which the rental value of such car for that month exceeds one- sixth
of the applicable Section 402(g)(l)(B) limit. Upon the expiration of the
Hold-Back Period, all payments made by the Executive to the Company pursuant to
this Section 10.1 shall be reimbursed to Executive in a lump sum payment.   10.3
  To the extent the payment of any cash amounts, reimbursements or tax gross-ups
to which the Executive becomes entitled under Sections 4.4.2, 4.4.4, 5.2, 6.1.2,
6.2.2, 7.1, 7.2.2, 8.2 or 8.3 of this Restated Agreement is deferred pursuant to
the provisions of Section 10.1, then the Executive shall be entitled to interest
on those cash amounts

18



--------------------------------------------------------------------------------



 



    reimbursement and tax gross-ups, for the period the payment of such amounts
is so deferred, with such interest to accrue at the prime rate in effect from
time to time during that period and to be paid in a lump sum upon the expiration
of the applicable Hold-Back Period.   10.4   The cash payments and each of the
other benefits to which Executive becomes entitled in accordance with
Section 5.2, 6.2.2, 7.2.2, 8.2 or 8.3 of this Restated Agreement shall be
treated as a right to a series of separate payments and benefits for purposes of
Section 409A of the Code,   11.   Non-Competition.       The Executive
acknowledges and recognizes the highly competitive nature of the businesses of
the Company, the amount of sensitive and confidential information involved in
the discharge of the Executive’s position as Chairman and Chief Executive
Officer of the Company, and the harm to the Company that would result if such
knowledge or expertise was disclosed or made available to a competitor, and
accordingly agrees that during the entire period that he is employed by the
Company, he shall not, directly or indirectly in any manner or capacity (e.g.,
as an advisor, principal, agent, partner, officer, director, shareholder,
employee, member of any association or otherwise) engage in, work for, consult,
provide advice or assistance or otherwise participate in any activity that is
competitive with the business of the Company. The Executive further agrees that
during such period he will not assist or encourage any other person in carrying
out any activity that would be prohibited by the foregoing provisions of this
Section 11 if such activity were carried out by the Executive and, in
particular, the Executive agrees that he will not induce any employee of the
Company to carry out any such activity; provided, however, that the “beneficial
ownership” by the Executive, either individually or as a member of a “group,” as
such terms are used in Rule 13d of the General Rules and Regulations under the
Exchange Act, of not more than one percent (1%) of the voting stock of any
publicly held corporation shall not be a violation of this Restated Agreement.
It is further expressly agreed that the Company will or would suffer irreparable
injury if the Executive were to compete with the Company or any subsidiary or
affiliate of the Company in violation of this Restated Agreement and that the
Company would by reason of such competition be entitled to injunctive relief in
a court of appropriate jurisdiction, and the Executive further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
the Executive from competing with the Company or any subsidiary or affiliate of
the Company in violation of this Restated Agreement. The Executive further
agrees that his continued compliance with the foregoing provisions of this
Section 11 following his termination of employment with the Company shall be a
condition precedent to his entitlement to certain severance benefits to be
provided under this Restated Agreement. Accordingly, in the event that the
Executive breaches the provisions of this Section 11 following his termination
of employment with the Company, the Executive shall no longer have the right to
receive any salary continuation payments under Section 6.2.2, 7.2.2 or 8.2,
whichever is applicable, in excess of the greater of (i) six (6) months of such
salary continuation payments or (ii) the actual salary continuation payments
made to date (with such limited salary continuation payments to serve as the
consideration for his requisite Release), the Executive shall not

19



--------------------------------------------------------------------------------



 



    be entitled to any further Gross-Up Payments under Section 8.3, any stock
options or other equity awards outstanding at the time of such breach shall, to
the extent those options or awards vested on an accelerated basis pursuant to
Section 3.3.2, immediately terminate and cease to be outstanding or exercisable,
and the extension of the post-termination exercise period provided for the
Executive’s outstanding stock options pursuant to Section 3.3.2 shall be
immediately cancelled, whether or not those outstanding options vested on an
accelerated basis.   12.   Confidentiality and Treatment of Inventions.   12.1  
Confidentiality. The Executive will not at any time (whether during or after his
employment with the Company), other than in the course of his duties hereunder
or unless compelled by lawful process, disclose or use for his own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than an entity within the Company or a subsidiary or
affiliate of the Company, any trade secrets, or other confidential data or
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
financing methods, or plans of any entity within the Company or any subsidiary
or affiliate of the Company; provided that the foregoing shall not apply to
information that is generally known to the industry or the public other than as
a result of the Executive’s breach of this covenant. The Executive agrees that
upon termination of his, employment with the Company for any reason, he will
return to the Company immediately all memoranda, books, papers, software, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of any entity within the Company or any subsidiary
or affiliate of the Company, except that he may retain personal notes, notebooks
and diaries that do not contain confidential information of the type described
in the preceding sentence. The Executive further agrees that he will not retain
or use for his account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of any entity within the Company or any subsidiary or affiliate of the Company.
  12.2   Treatment of Inventions.

  12.2.1   Prior Inventions. The Executive understands and acknowledges that he
does not have any right or claim to any invention, idea, process, formula,
discovery, technical information, trade secret, design, computer program,
proprietary information, copyright, patent or other such item or matter
(together, any “Invention”), including without limitation any Invention made
prior to his employment with the Company. The Executive further understands and
acknowledges that he has had the opportunity to disclose any Invention to the
Company, and has voluntarily and knowingly waived and declined such opportunity
because he has no Invention to disclose.     12.2.2   Subsequent Invention
Disclosure. The Executive hereby agrees to disclose to the Company in a prompt
manner any Invention that he develops at any time prior to the six-month
anniversary of his termination of employment with the Company.

20



--------------------------------------------------------------------------------



 



  12.2.3   Assignment of Inventions. Except as otherwise provided by
Section 12.2.4, the Executive hereby assigns and agrees to assign to the Company
or its designee the Executive’s entire right, title, and interest in and to any
Invention that the Executive, whether solely or jointly, develops prior to the
six-month anniversary of his termination of employment with the Company, with
the use of time, material, equipment, supplies, facilities or trade secret
information of the Company or any subsidiary or affiliate of the Company,
whether or not during working hours. The Executive further agrees to cooperate
with the Company and to perform all acts deemed necessary or desirable by the
Company to permit and to assist the Company, at the Company’s expense, in
obtaining and enforcing the full benefits, enjoyment, rights and title (whether
domestic or foreign) to any Invention hereby assigned by the Executive to the
Company.     12.2.4   Inventions not Assigned. Section 12.2.3 shall not apply to
an Invention that the Executive developed entirely on his own time without using
the Company’s or any of its subsidiaries’ or affiliates’ time, material,
equipment, supplies, facilities or trade secret information, except for any
Invention that either (i) relates at the time of conception or reduction to
practice of the Invention to the Company’s or a subsidiary’s or affiliate’s
business, or actual or demonstrably anticipated research development of the
Company or a subsidiary or affiliate of the Company or (ii) results from the
Executive’s work with the Company or a subsidiary or affiliate of the Company,
whether or not during normal working hours.

13.   Antisolicitation.       The Executive promises and agrees that, for a
period of twelve (12) months following his termination of employment hereunder,
he will not influence or attempt to influence suppliers or customers of the
Company, either directly or indirectly, to divert their business away from the
Company to any individual, partnership, firm, corporation or other entity then
in competition with the Company or any subsidiary of successor to the Company.  
14.   Soliciting Employees.       The Executive promises and agrees that, for a
period of twelve (12) months following termination of his employment hereunder,
he will not directly or indirectly solicit any person who is then, or at any
time within six months prior thereto was, an employee of the Company to leave
the employ of the Company to work for any business, individual, partnership,
firm, corporation, or other entity then in competition with the business of the
Company or any subsidiary of or successor to the Company.   15.   Cooperation in
Litigation.       The Executive agrees that he will reasonably cooperate with
the Company in any litigation that arises out of events occurring prior to the
termination of his employment, including but not limited to, serving as a
witness or consultant and producing documents

21



--------------------------------------------------------------------------------



 



and information relevant to the case or helpful to the Company. The Company
agrees to reimburse the Executive promptly for all reasonable costs and expenses
he incurs in connection with his obligations under this Section 15.

16.   Indemnification. Indemnification shall be provided to the Executive as set
forth in the indemnification agreement entered into between the Company and the
Executive prior to the date hereof and/or any subsequent indemnification
agreement between the Company and the Executive (the “Indemnification
Agreement”).   17.   Assignment.       This Restated Agreement is personal in
its nature and neither of the parties hereto shall, without the consent of the
other, assign or transfer this Restated Agreement or any rights or obligations
hereunder; provided, however, that, in the event of a merger, consolidation or
transfer or sale of all or substantially all of the assets of the Company with
or to any other individual(s) or entity, this Restated Agreement shall, subject
to the provisions hereof, be binding upon and inure to the benefit of such
successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder; and provided,
further, that the Executive may assign his rights to compensation and benefits
by will or by operation of law or pursuant to Section 29.   18.   Governing Law.
      This Agreement and the legal relations hereby created between the parties
hereto shall be governed by and construed under and in accordance with the
internal laws of the State of California, without regard to conflicts of laws
principles thereof, except as provided in Section 16.   19.   Entire Agreement.
      This Restated Agreement and the Indemnification Agreement, together with
all agreements evidencing the Executive’s stock options and other stock-based
awards from the Company, represent the entire agreement of the parties hereto
respecting the matters within the scope of this Restated Agreement and the
Indemnification Agreement and supersede all prior agreements of the parties
hereto on the subject matter hereof (including, without limitation, the Prior
Agreement). Any prior negotiations, correspondence, other agreements, proposals
or understandings relating to the subject matter hereof (other than the
Indemnification Agreement and the agreements evidencing the Executive’s stock
options and other stock-based awards from the Company) shall be deemed to be
merged into this Restated Agreement and to the extent inconsistent herewith,
such negotiations, correspondence, agreements, proposals, or understandings
shall be deemed to be of no force or effect. There are no representations,
warranties, or agreements, whether express or implied, or oral or written, with
respect to the subject matter hereof, except as set forth herein.

22



--------------------------------------------------------------------------------



 



20.   Modifications.       This Restated Agreement shall not be modified by any
oral agreement, either express or implied, and all modifications hereof shall be
in writing and signed by the parties hereto.   21.   Waiver.       Failure to
insist upon strict compliance with any of the terms, covenants, or conditions
hereof shall not be deemed a waiver of such term, covenant, or condition, nor
shall any waiver or relinquishment of, or failure to insist upon strict
compliance with, any right or power hereunder at any one or more times be deemed
a waiver or relinquishment of such right or power at any other time or times.  
22.   Number and Gender.       Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.   23.   Section Headings.       The section headings
in this Restated Agreement are for the purpose of convenience only and shall not
limit or otherwise affect any of the terms hereof.   24.   Resolution of
Disputes.       Any controversy or claim arising out of or relating to the
Executive’s employment, this Restated Agreement, its enforcement, arbitrability
or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, shall be submitted
to arbitration in Santa Clara County, California, before a single arbitrator, in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“ AAA”) as modified by
the terms and conditions of this Section 24; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, by striking from a
list of arbitrators supplied by AAA. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the award is based. Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and equitable.
Any award or relief granted by the arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.       The parties acknowledge that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or the Executive’s
employment.

23



--------------------------------------------------------------------------------



 



The Company shall pay the arbitrator’s fees and arbitration expenses and any
other costs associated with the arbitration or arbitration hearing that are
unique to arbitration. The Company and the Executive each shall separately pay
its or his own deposition, witness, expert and attorneys’ fees and other
expenses as and to the same extent as if the matter were being held in court
unless otherwise provided by law; provided, however, that the arbitrator may
award the prevailing party reasonable attorneys’ fees. The arbitrator shall
resolve any dispute as to reasonableness of any fee or cost. The arbitrator
shall have the sole and exclusive power and authority to decide any and all
issues of or related to arbitrability.

25.   Severability.       In the event that a court of competent jurisdiction or
arbitrator determines that any portion of this Restated Agreement is in
violation of any statute or public policy, then only the portions of this
Restated Agreement which violate such statute or public policy shall be
stricken, and all portions of this Restated Agreement which do not violate any
statute or public policy shall continue in full force and effect. Furthermore,
any court order or arbitrator determination striking any portion of this
Restated Agreement shall modify the stricken terms as narrowly as possible to
give as much effect as possible to the intentions of the parties under this
Restated Agreement.   26.   Notices.       All notices under this Restated
Agreement shall be in writing and shall be either personally delivered or mailed
postage prepaid, by certified mail, return receipt requested:

  (i)   if to the Company:         Ultratech, Inc.
3050 Zanker Road
San Jose, California 95134
Attention: Chair, Compensation Committee of the Board of Directors     (ii)   if
to the Executive:         Arthur W. Zafiropoulo
148 Austin Avenue
Atherton, CA 94027

Either party may change its address set forth above by written notice given to
the other party in accordance with the foregoing. Any notice shall be effective
when personally delivered, or five (5) business days after being mailed in
accordance with the foregoing.

24



--------------------------------------------------------------------------------



 



27.   Counterparts.       This Restated Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.   28.   Withholding
Taxes.       The Company shall withhold from any amounts payable under this
Restated Agreement such federal, state and local income, employment, or other
taxes required to be withheld from such payment pursuant to any applicable law
or regulation.   29.   Beneficiaries.       The Executive shall be entitled, to
the extent permitted under any applicable law and to the extent permitted under
any benefit plan or program maintained by the Company, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following the Executive’s death by giving the Company written notice thereof in
accordance with the terms of such plan or program. In the event of the
Executive’s death or a judicial determination of his incompetence, reference in
this Restated Agreement to the Executive shall be deemed, where appropriate, to
refer to his beneficiary, estate or other legal representative.   30.  
Director’s and Officer’s Insurance.       The Company shall provide director’s
and officer’s insurance coverage for the Executive to the extent that the
Company provides such coverage for its other senior executive officers.   31.  
No Mitigation or Offset.       In the event of any termination of employment
under this Restated Agreement, the Executive shall be under no obligation to
seek other employment and there shall be no offset against amounts due the
Executive under this Restated Agreement on account of any remuneration
attributable to any subsequent employment that he may obtain except on account
of any claims the Company may have against the Executive.   32.   Right to
Advice of Counsel.       The Executive acknowledges that he has had the right to
consult with counsel and is fully aware of his rights and obligations under this
Restated Agreement.   33.   Section 409A Compliance       To the extent there is
any ambiguity as to whether any provision of this Restated Agreement would
otherwise contravene one or more requirements or limitations of Code
Section 409A, such provisions shall be interpreted and applied in a manner that
does not result in a violation of the applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder.

25



--------------------------------------------------------------------------------



 



34.   Survival.       Upon the termination of this Agreement, the provisions of
Sections 4.4, 5, 6, 7, 8, 9, 10, 11, 12, 13,14, 15, 16, 18, 19, 24, 25, 26, 28,
30, 31 and 33 shall survive.

     IN WITNESS WHEREOF, the Company and the Executive have executed this
Employment Agreement as of the date first above written.

                  THE COMPANY    
 
                Ultratech, Inc.
a Delaware corporation    
 
           
 
  By:   /s/ Vincent F. Sollitto
 
Chairman, Compensation Committee of the
Board of Directors    

         
 
  THE EXECUTIVE    
 
       
 
  /s/ Arthur W. Zafiropoulo
 
Arthur W. Zafiropoulo    

26